Title: To Thomas Jefferson from Nathaniel Cutting, 3 September 1793
From: Cutting, Nathaniel
To: Jefferson, Thomas



Sir
Lisbon, 3d. Septr. 1793.

From the date of this Letter, compared with the time of my departure from Philadelphia, you might possibly imagine I had visited the place of my destination, and was thus far on my return: no such thing. I conceived the object of my mission to be of so much importance, that I was loth to expose myself and the dispatches with which I was entrusted to the probability of being intercepted and subjected to the impertinent examination of Persons who had no business to be acquainted with either. I consider’d that an occurrence of this kind would inevitably occasion great delay in the execution, if not entirely frustrate the intention of my mission. Add to this the consideration of personal safety. If a British Packet falls in with a French Cruiser, when the former can not escape by sailing, she must engage her Enemy so long as there exists a chance that she may beat her off. Now, I am not invulnerable; and a ball issuing from the deadly cavity of a Cannon by the force of Gunpowder, is, like God, “no respecter of Persons”; So that, notwithstanding every precaution I could take, perhaps I should get a broken head, or be a limb out of pocket; and who would make me compensation for that? I do not think much of sacrificing the prospect of great personal advantage when it comes in competition with the service of my Country; but the trivial stipend which I am allow’d for my present services is not adequate to the risk of life and limb in battle; especially where there is not the consolation of gaining honor neither. These reasons, therefore, induced me to wait so long as I did in London for an opportunity of coming hither in a neutral Ship. I was flatter’d from time to time with the prospect that two American Ships in particular, would be dispatch’d directly from London to this Port; but at length they were both Charter’d for other voyages; my patience was exhausted, and after having from time to time acquainted Mr. Pinckney with the reasons of my delay, in the propriety of which he apparently acquiesced, I took the resolution, with his approbation of proceeding by the British Packet from Falmouth, which I might have done a fortnight after my arrival in England. The Packet in which I took passage sail’d under peculiar advantages; being convoy’d clear of the Channel Cruizers by a two-deck’d Frigate which was conveying Lord Dorchester and family to Canada.
After we parted company with the Frigate and several Packets that also come out under her Convoy, we were frequently alarm’d, and sometimes put out of our route, by Vessels which did not appear to be Quakers; but favorable breezes, and thick weather, which also was favorable, enabled us to reach this place in safety, after nine days passage.
Colonel Humphreys has given directions to charter a neutral Vessel
 
to convey us to the place of our destination, provided the price demanded is not too exorbitant. Though the price may be high, and the fund appropriated to the object of our mission and for defraying expences is very small, I conceive, vastly inadequate to the business, yet I think it will prove good economy to have a vessel whose motions we may direct in preference to one whose convenience must direct us; therefore I am strenuous for chartering in the first instance, in preference to taking our chance as passengers in any vessel whatever. Perhaps the delay I have met with, has prevented our going [on] a longer voyage that we had in contemplation, “to t’other world,” as ‘tis commonly exprest—for Colonel Humphreys has intelligence that the Plague raged at —— with great violence in course of the last spring. We hope that by this period its ravages have ceased. I have the honor to be, with the greatest respect, sir, Your most obedient humble servant,

Nat. Cutting

